DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claims 1-20 are pending. 


Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-5, drawn to a composition, classified in C08K 3/36.
II. Claims 6-14, drawn to coated substrate, classified in C09D 4/00.
III. Claims 15-20, drawn to method of forming a hydrophobic-icephobic coating, classified in B05D 5/00

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § the coated substrate of group II does not require a blend of high polarity solvent and low polarity solvent. Further, the subcombination of group I can be used to coat a substrate that does not have a transparency of at least about 80% light transmission at one or more wavelengths from 380 to 740 nm.  The subcombination has separate utility such as a coated substrate that is not glass, polycarbonate, polyacrylate, or polyethylene terephthalate.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I/II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different the product can be used in a different process, such as using the composition to coat a substrate that is uncured. Alternatively, the process of using the product can be used with a different product, such as an organic solvent that is not a blend of high polarity solvent and low polarity solvent (Group I) or a coated substrate does not have a transparency of at least about 80% light transmission at one or more wavelengths from 380 to 740 nm (Group II)
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nick Smith on 2/23/2022 a provisional election was made with traverse to prosecute the invention of Group II, claims 6-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5, 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Specification

The disclosure is objected to because of the following informalities: The “single view" drawing is referred to as “FIG. 1”. In accordance with 37 CFR 1.84(u)(1), the specification should not refer to “FIG.” See CFR 1.84(u)(1).  
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation “FIG.” Where only a single view is used in an application to illustrate the claimed invention, it . 
Appropriate correction is required.


Claim Objections

Claim 14 is objected to because of the following informalities:  
Claim 14 recites in part … the nanoparticles are fumed, unprecipitated, non-colloidal, low porosity, surface modified, and chain-branched structured… While not indefinite, claim 14 requires the nanoparticles are required to be fumed and unprecipitated and non-colloidal and low porosity and surface modified and chain-branched structured. If Applicant intended claim 14 to include nanoparticles that are fumed or unprecipitated or non-colloidal or low porosity or surface modified or chain-branched structured, then claim 14 should be recited in the alternative, for example “…the nanoparticles are at least one of fumed … or chain branched structure.” The present specification recites the fumed nanoparticles can be produced with low or no porosity and/or chain branched, which would imply Applicant may have intended the latter. Clarification is respectfully requested. 
Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 2018/0016383).
Regarding claim 6: Gross is directed to a coated substrate comprising a substrate, the substrate selected from glass and plastics in general ([0184] Gross) and 
	a coating over the substrate, the coating comprising: (see abstract)
		a polymer binder of a hardenable material continuous matrix 
a plurality of nanoparticles 
The nanoparticles can be surface modified with a hydrophobic material ([0032] Gross) (equivalent to a surface energy reducing additive). Also present are asymmetric templates that inhibit wetting of water (also equivalent to a surface energy reducing additive). 

Example 2 is a coated glass substrate the coating comprising a polymer binder (BAC900) and plurality of nanoparticles of Example 1 which are surface modified with an energy reducing additive of n-octadecyldimethylchlorosilane and also comprise the asymmetric templates. The light transmission at 400 to 900 nm was 96% ([0157]-[0159]).
Regarding claim 7: The coating composition comprises 0.5-10 wt% nanoparticles ([0153]). 
Regarding claim 8: The surface modifying energy reducing additive in Example 1 of n-octadecyldimethylchlorosilane is added as a 70 wt% in toluene and added to 60 g of MEK-ST-UP. Therefore it follows the surface modifying energy reducing additive is added in an amount of about 8 weight %. The asymmetric templates are present in an amount of 5-50 wt% ([0151]). 
Regarding claims 9-10: The water contact angle is greater than 110° in Examples 2-3, 5-7 (Table 1). 




Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gross et al. (US 2018/0016383).
Regarding claims 11-13: Gross doesn’t mention a water slide off angle or an ice adhesion strength. 
However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the even that Gross doesn't anticipate the claim, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition of Gross is substantially identical to the composition of the present invention, as discussed previously. 
Hence, Gross suggests a coated substrate coated substrate that has a transparency of at least about 80% light transmission at one or more wavelengths from 380 to 740 nm and an ice adhesion strength of about 60 kPa or less. Since PTO cannot In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.



Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Constantinou et al. (US 2016/0200953).
	Regarding claim 6: Constantinou is directed to a coated substrate comprising a substrate, the substrate selected from polycarbonate, polymethylmethacrylate (equivalent to a polyacrylate), or polyethylene terephthalate ([0055] Constantinou) and 
	a coating over the substrate, the coating comprising:
		a polymer binder of a synthetic adhesive ([0019])
a plurality of nanoparticles ([0047])

equivalent to a surface energy reducing additive. 
Constantinou doesn't specifically recite the coated substrate has a transparency of at least about 80% light transmission at one or more wavelengths from 380 to 740 nm. 
However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the even that Constantinou doesn't anticipate claim 6, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, Constantinou lists the same transparent substrates, polycarbonate, polymethylmethacrylate (equivalent to a polyacrylate), or polyethylene terephthalate. Further, fumed nanoparticles of silica are utilized as well as components 
Hence, Constantinou suggests a coated substrate coated substrate that has a transparency of at least about 80% light transmission at one or more wavelengths from 380 to 740 nm. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 7: The nanoparticles are used in an amount of 0.5-5 weight % ([0050]).
	Regarding claim 8: The surface treated nanoparticles are used in an amount of 0.5-5 weight % ([0058]). It follows the surface treatment of the nanoparticles is at most 0.5-5 weight % (equivalent to a surface energy reducing additive in an amount of about 0.1 to about 20 weight %). 
	Regarding claims 9-10: The water contact angle is greater than 90°, preferably greater than 150° ([0044]).
Regarding claims 11-12: The water slide off angle is preferably less than 10 ° ([0044]). 
Regarding claim 13: Constantinou doesn't specifically recite an ice adhesion strength.
However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the even that Constantinou doesn't anticipate claim 6, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, Constantinou lists the same transparent substrates, polycarbonate, polymethylmethacrylate (equivalent to a polyacrylate), or polyethylene terephthalate. Further, fumed nanoparticles of silica are utilized as well as components that are typically very transparent. Finally, both Constantinou and the present invention are concerned with aircraft ice buildup ([0004]-[0005] Constantinou). 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claims 6, 9-10, 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (Nanomaterials 2016, 6,232, cited in IDS filed 8/1/2019).
Regarding claim 6: Liu is directed to a coated substrate comprising a substrate, the substrate including glass (Section 4. Liu) and 
	a coating over the substrate, the coating comprising:
		a polymer binder of polystyrene (Section 2.1)
a plurality of nanoparticles 

Liu doesn't specifically recite the coated substrate has a transparency of at least about 80% light transmission at one or more wavelengths from 380 to 740 nm. 
However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the even that Liu doesn't anticipate claim 6, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, Liu lists the same transparent substrates, of glass. Further, nanoparticles of silica are utilized. Finally, both Liu and the present invention are concerned with aircraft ice buildup on aircraft.  
Hence, Liu suggests a coated substrate coated substrate that has a transparency of at least about 80% light transmission at one or more wavelengths from 380 to 740 nm. Since PTO cannot conduct experiments the proof of burden is shifted to the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 9-10: The water contact angle is greater than 110° (Figure 10). 
Regarding claim 13: The ice adhesion strength is less than 60 kPa for samples 2-4, 6-7 (Figure 9). 


Claims 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Constantinou et al. (US 2016/0200953) as evidenced by Beach et al. (US 4,366,075) and the datasheet for Cab-O-Sil 720. 
Regarding claim 14: The silica is fumed silica ([0047] Constantinou) (equivalent to unprecipitated and non-colloidal and non-porous). The silica nanoparticles are surface modified with a siloxane including polydimethylsiloxane including Cab-O-Sil TS 720. Per . 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 6 above, and further in view of Constantinou et al. (US 2016/0200953) as evidenced by Beach et al. (US 4,366,075) and the datasheet for Cab-O-Sil 720. 
Regarding claim 14: Gross discloses nanoparticles of silica that can be surface modified with a hydrophobic material of alkylsilanes ([0032] Gross), although doesn’t recite nanoparticles of claim 14. 
Constantinou is directed to hydrophobic coatings as discussed previously. Suitable silica nanoparticle include Cab-O-Sil TS 720. The silica is fumed silica ([0047]) 
One skilled in the art would have been motivated to have selected  Cab-O-Sil TS 720 as the silica nanoparticles of choice in Gross since it is exemplified in Constantinou to provide the hydrophobic coatings ([0070] Constantinou). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected Cab-O-Sil TS 720 as the silica nanoparticles of choice in Gross.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764